DETAILED ACTION
Claims 1-23 filed May 2nd 2022 are pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using signals from fluidic sensors to detect a state or position of the article) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not explicitly limit the scope of the claims to pose detection. Sonar paragraph 8 states: “soft wearable sensors to measure physical parameters like strain or pressure which can be adapted to measure external environment interaction” which can be read into the limitation “at least one of: pose estimation, environment sensing, human state sensing, and static and dynamic task identification” in claim 1. 
The applicant’s arguments regarding “using signals from fluidic sensors to detect a state or position of the article” is persuasive. The claim 9, 15, and 21-23 expressly claiming the limitation are objected to as allowable. 

Claim Objections
Claim 9 has been amended to correct the prior claim objection, the previous objection has been withdrawn. 
Claim 15 has been amended to correct the prior claim objection, the previous objection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the one or more conductive sensors" when there was no prior reference to conductive sensors in the amended limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. (US2020/0093679) in view of Keating (US2018/0363173) in view of Stewart et al. (US10,474,236)

 	Consider claim 1, where Sonar teaches a wearable article comprising: a fabric formed in an exo-suit; (See Sonar paragraph 13 where the exo-suit comprises fabrics, flexible tendons, or soft pneumatic actuators (SPA)) a force sensing element coupled to the fabric, the force sensing element comprising: a resistive sensing system; (See Sonar figures 17, 18C, and paragraph 39 where Sonar teaches a strain sensor where the resistance changes as a function of strain on the SPA) and a fluidic sensing system comprising one or more soft tubes coupled to a surface of the wearable fabric wherein the resistive and fluid sensing systems correspond to first and second different sensor modalities which are physically decoupled; (See Sonar figure 15 and paragraph 67 where there are a plurality of pressure sensors located away from the SPA connected via fluid channels, thus the pressure sensor and the strain sensors are physically decoupled) and control circuitry attached to the fabric and coupled to receive signals from both the resistive sensing system and the fluidic sensing system and configured to combine resistive and fluidic sensing system signals provided thereto to perform at least one of: pose estimation, environment sensing, human state sensing, and static and dynamic task identification. (See Sonar paragraphs 79, 83-86 where the system gathers information about touch, texture, proximity, temperature, pressure which is used to detect posture as well as provide postural feedback to the user. Thereby, the system can be used for training exercises, or virtual environments where postural information needs to be conveyed to the user, for example but not limited to the learning sports techniques like proper stance for skiing, or load carrying in Virtual Reality, golfing, or other sports requiring complex movements.) 
	Sonar teaches an exo-suit and references an exo-glove (See Sonar paragraph 91 where Sonar cites B. B. Kang, M. Sin, and K. J. Cho, “Exo-Glove: A Wearable Robot for the Hand with a Soft Tendon Routing System,” IEEE Robot. Autom. Mag., vol. 22, no. 1, pp. 97-105, March 2015.), however Sonar does not explicitly incorporate the teachings of that citation to teach a knitted fabric formed in the shape of a glove. However, in the analogous field of endeavor of fabric based electronics Keating teaches a knitted fabric formed in the shape of a glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal. 
	Keating teaches a knitted fabric formed in the shape of a glove and circuitry, however Keating does not explicitly teach in a shape of a wearable glove and a control circuit attached to the knitted fabric. However, in the same field of endeavor Stewart teaches a shape of a wearable glove and a control circuit attached to the knitted fabric. (See Stewart claim 11, col 3 lines 14-34 and figure 1 where a haptic article of clothing is a fabric body formed in the shape of a glove body 110 with a haptic controller coupled to a portion of the glove body) Therefore, it would have been obvious for one of ordinary skill in the art to have modified the sensing system of Sonar into the form factor taught by Stewart. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of adapting the wearable technology to be worn on other body parts for sensing in different applications. (See Sonar paragraph 91 where Sonar cites B. B. Kang, M. Sin, and K. J. Cho, “Exo-Glove: A Wearable Robot for the Hand with a Soft Tendon Routing System,” IEEE Robot. Autom. Mag., vol. 22, no. 1, pp. 97-105, March 2015.),

 	Consider claim 2, where Sonar in view of Keating in view of Stewart teaches the wearable article of claim 1 further wherein at least one of the one or more soft tubes comprises: a first end; (See Sonar figure 15 and paragraph 67 where there is a compressor at one end that controls the pressure being applied at the direction of the microcontroller, thus the compressor functions as a pressure transducer)  an opposite, sealed end; (See Sonar figures 18B, 18C where the SPA located at the other end of the tubes are sealed to allow fluid build-up)
Sonar teaches a first end and a pressure transducer however Sonar does not explicitly teach a pressure transducer coupled to the first end. However, in the same field of endeavor Stewart teaches a pressure transducer coupled to the first end. (See Stewart figures 2A, 2B and col 4 line 51-col 7 line 25 where there is a pressure actuator 220 coupled to the signaling pathway 150 which may be tubes for transferring pneumatic pressure) Therefore, it would have been obvious for one of ordinary skill in the art to have modified the sensing system of Sonar into the form factor taught by Stewart. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of adapting the wearable technology to be worn on other body parts for sensing in different applications. (See Sonar paragraph 91 where Sonar cites B. B. Kang, M. Sin, and K. J. Cho, “Exo-Glove: A Wearable Robot for the Hand with a Soft Tendon Routing System,” IEEE Robot. Autom. Mag., vol. 22, no. 1, pp. 97-105, March 2015.),

 	Consider claim 3, where Sonar in view of Keating in view of Stewart teaches the wearable article of claim 2 wherein: the wearable glove is a conductive knitted glove; and the tubes are flexible soft tubes sewn directly into a surface of the glove. (See Keating paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  


Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Keating in view of Stewart as applied to claim 1 above, in further view of Conner (US2015/0309563)

 	Consider claim 4, where Sonar in view of Keating in view of Stewart teaches the wearable article of claim 3, however, they do not explicitly teach wherein the resistive sensing system further comprises sensor probe points arranged along a surface of the glove and the resistive sensing system is configured to measure spatially varying resistance of the conductive knitted glove as it deforms, allowing postural information to be inferred. However, in an analogous field of endeavor Conner teaches the limitation. (See Connor figure 17 and paragraph 308-310, 191-193 where Conner discusses a plurality of sensor points 17004 located along a grid that are used to track the energy pathway by measuring resistance as the fabric moves) Therefore, it would have been obvious for one of ordinary skill in the art to incorporate the probe points taught by Connor into the exo-suit of Sonar. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of gathering additional sensor data for the intended purpose stated in Sonar paragraphs 79, 83-86)

 	Consider claim 5, Sonar in view of Keating in view of Stewart in view of Connor teaches the teaches the wearable article of claim 4 wherein the resistive sensing system multiplexes a measured voltage difference across all pairs of the probe points. (See Connor figure 17 and paragraph 250, 308-315, 191-193 where Conner discusses a plurality of sensor points 17004 located along a grid that are used to track the energy pathway by measuring resistance as the fabric moves. The plurality of energy pathways are selected from a configuration of selected body joints, thus being able to select from a plurality of measurement points thereby multiplexing between the energy sources and sensors) Therefore, it would have been obvious for one of ordinary skill in the art to incorporate the probe points taught by Connor into the exo-suit of Sonar. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of gathering additional sensor data for the intended purpose stated in Sonar paragraphs 79, 83-86)

 	Consider claim 6, Sonar in view of Keating in view of Stewart in view of Connor teaches the teaches the wearable article of claim 5 comprising a fiber-based material comprising a resistive material arranged in a knit architecture with pressure sensors interwoven among interlocking loops of the fiber-based material. (See Keating figure 2 paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 7, Sonar in view of Keating in view of Stewart in view of Connor teaches the teaches the wearable article of claim 6 wherein the flexible soft tubes are sewn directly into an external surface of the glove. (See Keating figure 11 and paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment. The weaving results in the tubes being placed above and below the fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

 	Consider claim 8, Sonar in view of Keating in view of Stewart in view of Connor teaches the teaches the wearable article of claim 6 wherein the flexible soft tubes are sewn directly into an internal surface of the glove. (See Keating figure 11 and paragraphs 25, 39- 40, where Keating discusses fabric that may be formed into a glove shape where the fluid is placed into tubing that is placed into the fabric via braiding, knitting, and weaving equipment. The weaving results in the tubes being placed above and below the fabric. The weaving results in the tubes being placed above and below the fabric.) Therefore, it would have been obvious for one of ordinary skill in the art to have knitted the fluid channels of Sonar into the fabric as taught by Keating. One or ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing the appearance of tubes for greater aesthetic appeal.  

Allowable Subject Matter
Claims 15-20 are allowed. Claims 9-14 would be allowed if the antecedent basis issue was corrected. 
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant’s argument regarding the limitation “using signals from fluidic sensors to detect a pose or position of the article” is persuasive. In an updated search, Black et al. (US2016/0363997) paragraph 90 contains pressure sensors and processing sensor data to identify poses. However, Black is unclear whether the pressure sensors are being used to identify poses. Most likely, an inertial measurement unit (IMU) is being used for such purposes as detailed in Stewart (applied above). Thus, the prior art does not provide sufficient teaching for the limitation in this particular context and the claims are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624